Order of business
The final version of the draft order of business as drawn up by the Conference of Presidents at its meeting of 17 September 2009 pursuant to Rule 137 of the Rules of Procedure has been distributed.
Mrs Bauer's report on the organisation of the working time of persons performing mobile road transport activities has been rejected following a vote in committee.
In addition, the following reports were not received in time:
Mr Böge's reports
on mobilisation of the European Union Solidarity Fund: Italy, the Abruzzo earthquake and
on mobilisation of the European Globalisation Adjustment Fund: Germany - telecommunications sector, and
Mrs Haug's report - Draft amending budget 9/2009: earthquake in Italy.
These four reports have, therefore, been removed from the order of business.
Mr President, as regards the two reports on the use of the Globalisation Adjustment Fund for the benefit of the telecommunications industry in Germany and the Solidarity Fund for the tragedy which occurred in Abruzzo in Italy, the Committee on Budgets adopted the four reports at the beginning of the week, but not in time for translations to be prepared. I merely wished to correct what you said: these reports have been adopted in committee. There is no legal obstacle. They were even adopted unanimously.
Thank you for that comment. It is a pertinent comment. Nonetheless, these reports are not on the order of business, because they have not yet been translated. There was not enough time. I share your opinion entirely. I am sorry. I went too far in what I said.
Before Mr Lamassoure's statement, I made two proposals for changes. The first was for the Council statement on the situation in Guinea to be placed on the agenda as the second item. The second was about voting on motions for resolutions on passenger compensation. I would like to ask if there are any motions on these matters? We do not want to confuse items.
(IT) Mr President, ladies and gentlemen, as a member of the Committee on Budgets, and also speaking on behalf of Mr La Via, I would like to take the floor briefly just to express our disappointment over the postponement of the vote on mobilisation of the Solidarity Fund for the Abruzzo region. The vote has been postponed by two weeks and will take place during the part-session in Strasbourg.
Although we realise that there are technical reasons for it, we also understand that some people are still living in tents - and L'Aquila and its region, Abruzzo, are some of the coldest areas in Italy.
We simply wish to emphasise the importance of changing and streamlining the procedures for mobilising this fund.
We must act in accordance with the Rules of Procedure. It was difficult to do the translations in such a short time, and the rule which we apply in such a case is deferral of the matter. I am also very sorry about this, but I would like us to proceed and work through our agendas item by item, because otherwise we will end up with enormous confusion.
A moment ago, I asked about two things: the Council statement on the situation in Guinea, and voting on motions for resolutions on passenger compensation. Are there any questions about this?
There are no questions. The discussion is closed.
(Parliament accepted these proposals)
(IT) Mr President, my apologies for going back to the subject of Abruzzo. It is true that we all have respect for people who have suffered an earthquake, but we cannot celebrate only when things happen and not respond when it is within our means to do so.
I agree with Mrs Matera and call on the Chamber, which remains sovereign, to approve the release of the Solidarity Fund, without translation if necessary. I do not believe that problems of this type should exist when we have tragic situations to deal with.
(Applause)
Colleagues, those remarks were very important. We must overcome these difficulties. I will ask the services whether it is possible to deliver some crucial translations by tomorrow, and then we can vote tomorrow as well. It is a very urgent decision.
(Applause)
It is, of course, against our rules, but I think this time we should do it, so it will be organised.
In connection with the Commission statement on freedom of information in Italy, I have received a request from the Group of the European People's Party (Christian Democrats) for this item to be withdrawn from the order of business.
Mr President, on behalf of the Group of the European People's Party (Christian Democrats), I call for Parliament to make a statement on the withdrawal of the debate on freedom of the press in Italy and then on the vote on a resolution on the same subject. Every person of good faith knows that my group, the PPE, is deeply attached to the defence of freedom of expression and the freedom of the press.
(Protests)
(Applause)
Please respect my freedom of speech. I have always respected it in this House and I have always respected my fellow citizens here in Parliament.
(Applause)
That is why we did everything we could for the Charter of Fundamental Rights to become binding under the Treaty of Lisbon. However, the debate scheduled for tomorrow only targets one country and does not cover the question - on which we are prepared to have an in-depth debate - of freedom of the press in Europe. The PPE refuses to allow this Parliament to become a place in which purely national political accounts are settled, which is what we shall witness tomorrow if this debate goes ahead.
(Protests)
(Applause)
So yes to the defence of the liberty of the press in Europe, but no to this Parliament being used for purely partisan and national ends. I shall repeat tomorrow, as you will see, what was said by President Napolitano, who is a man for whom I have a great deal of respect, because I have worked a lot with him, as you will see tomorrow.
Mr President, I do not have much to add to the proposal made by Mr Daul in his speech. We all love freedom in its various forms, including freedom of expression and press freedom in the broadest sense, in other words, not only the written press but also television and other media. It is therefore right that we defend it and support it.
It is not right, however, to exploit the situation by pointing the finger at just one set of circumstances, because anyone in Italy who logs on to the Internet, goes to a news-stand or watches the TV, can see that freedom of the press is under no threat whatsoever. To sum up, if you really wish to accuse someone, use Rule 122 of the Rules of Procedure and Article 7 of the Treaties and have the courage to follow it through to the end.
Mr President, Mr Daul is quite right in what he has just said. Yes, it is true that Mr Daul is someone who respects all aspects of the freedom of expression. He is well-known for this. However, there are clearly some people in Europe who do not respect the freedom of expression to the same extent as Mr Daul does, but instead have a different understanding of the freedom of expression. That is why we need this debate.
We therefore believe it to be appropriate, given the debate that is going on in one of the Member States, namely Italy, although not only on account of the Italian situation, but on account of the question of whether, as a result of the concentration of economic, political and media power to an extent the like of which we have not known in Europe before, freedom of expression poses a risk to democratic development in Europe. That is precisely the point that we want to discuss. We should therefore do that and reject the motion proposed by Mr Daul.
(Applause)
The Commission statement on freedom of information in Italy shall remain on the order of business.
I have received another request from the Group of the European People's Party (Christian Democrats) that the debate not be wound up with the tabling of motions for resolutions.
Mr President, Mr Daul, we are a parliament that should, quite rightly, vote on and take responsibility for providing money for the people in Abruzzo as quickly as possible.
We are also a parliament with a responsibility. When we debate something, we must subsequently vote on a resolution so that the debate serves a purpose. We are therefore in favour of adopting a resolution after this debate.
(Applause)
Mr President, I wish to speak in support of the motion for there not to be a resolution because I heard Mr Schulz say something which, in my view, is very important: if we really want this debate to encompass 'Europe' and not just Italy, there is no point then voting on a resolution entitled 'Freedom of information in Italy'.
Let us, in any case, have the debate tomorrow: subsequently, we will find the time and the means to address the issue in the context of Europe and vote on a resolution on the freedom of information in Europe.